Name: Commission Regulation (EEC) No 280/93 of 8 February 1993 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: prices;  foodstuff;  animal product
 Date Published: nan

 No L 33/12 Official Journal of the European Communities 9 . 2. 93 COMMISSION REGULATION (EEC) No 280/93 of 8 February 1993 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 1481 /86, point F 1 is hereby replaced by the following : ' 1 . Representative markets Weightingcoefficients THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Cojuncil Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3890/92 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EEC) No 76/93 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community ; Whereas in Greece following the adoption of Council Regulation (EEC) No 338/91 of 5 February 1991 on the determination of the Community standard quality of fresh or chilled sheep carcases 0 the market of Ko^dvi) can no longer be considered as representative ; whereas in the light of the volume of transactions recorded there EÃ ªppeÃ § should be recognized as a representative market ; Whereas the weighting coefficients for the representative markets should be altered to take account of the trend in quantities coming onto these markets ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Ã Ã ¸Ã ®Ã ½Ã ± 15 % ÃÃ Ã ¬Ã ½Ã ½Ã ¹Ã ½Ã ± 20 % Ã £Ã ­Ã Ã Ã µÃ  10% Ã Ã ¿Ã ¼Ã ¿Ã Ã ·Ã ½Ã ® 5 % Ã Ã ¬Ã Ã ¹Ã Ã ± 30 % Ã ¤Ã Ã ¯ÃÃ ¿Ã »Ã · 15% Ã §Ã ±Ã ½Ã ¹Ã ¬ 5 %.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 391 , 31 . 12. 1992, p . 51 (3) OJ No L 130, 16 . 5. 1986, p. 12. (4) OJ No L 11 , 19 . 1 . 1993, p. 6 . ft OJ No L 41 , 14. 2. 1991 , p. 1 .